Title: To Alexander Hamilton from William C. Bentley, 17 May 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Majr Genl. Hamilton
            Sir,
            Richmond 17th. May 1799
          
          At the very moment that I was about to Communicate to you the result of the Meeting of the Officers of my Regiment on the Subject of the Staff Appointments, Yours of the 6th Instant was handed to me by Colo. Carrington. I expect you have received by this, mine of the 3rd Instant, accounting for the Cause Complained of by you, of my not Answering your Several letters; In addition thereto, let me observe that the Conveyance of your letters from this place to my residence in Powhatan has been irregular; However, that inconvenience will hereafter be remedied by the arrangements that I am now making at this place
          The appointment of the Pay master to my Regiment took place yesterday, the proceedings thereon with the appointment of the Adjutant & Quarter Master will accompany this, together with the Bond given by the Pay Master; Within the Same inclosure, is forwarded the allotment of the Officers to their respective recruiting Stations—The list of recruiting districts which has been communicated to me by you, had created some embarrassment on account of the division of them into Circles, both with respect to Colo. Parker and myself, However it has been so regulated to produce no inconvenience, for we fortunately find on the very Sub–district No. 18 which you have in your last arrangement alloted to my Circle. All these papers are forwarded by the Pay master Mr Calvin Morgan who goes directly to Philadelphia for instructions, He is directed to proceed on to New York to you; if it is found necessary on his arival at Philaa., otherwise he will wait there for your Orders.
          Most of the Officers appointed for this State, were residents within the Circle of Colo. Parkers Regiment, all of them have it in their power to recruit some of their neighbours, but have their doubts on the propriety of it, as it will not be within their districts; they have consulted me on the Subject; And as I have no Orders restricting the Measure, I have given an Opinion in favor of recruiting them, and to take them imediately to their respective stations.
          Major Beale was on the Western Waters, and could not attend the Meeting of the Officers; I have in Concert with Major Baytop, and with the advice of Genl Marshall & Colo. Carrington proposed a few Alterations in the rank of the Company Officers, but our want of a knowledge of many of the Officers prevents our acting fully on the Subject A list of the Officers with the numbers as forwarded by you, is now under Cover, and has a Second Collumn of Numbers as are proposed, with some remarks below.
          The Law under which we are raised, requires that the vacancies in the Company made by the appointment of the Staff Officers are to be filled, which with the resignation of Lieuts. Carrington & Deane makes five Vacancies in my Regiment it is essential that they should be filled. I wrote to you in my last in favor of Mr William Saunders, Colo. Carrington just now informed me that he will cheerfully support the recommendation. In addition to him, some of the Officers who I have great Confidence in, has recommended to me as proper to fill vacancies, Mr John Crump of Fredricksburg & Mr Bartlett Anderson of this place, Francis W. Cook & Philip Roots of Glouster.
          In my last, I proposed that Petersburg should be the Battalion rendezvous of the first District; I have since Concluded to alter it in favor of New London as will appear by the return now forwarded to you. Colo Carrington thinks it much more eligible for Several reasons.
          If Tents are now to be had, It would be of great advantage to the recruiting Service to have some imediately, particularly for the Officers.
          I am with respect Your Mo Obt
          
            W. Bentley
          
        